Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                           Jan 16 2014, 9:16 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                               GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  MONIKA PREKOPA TALBOT
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CHAUNCEY KRANTZ,                                  )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 84A04-1302-CR-87
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable Michael J. Lewis, Judge
                             Cause No. 84D06-1202-FA-344



                                       January 16, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


DARDEN, Senior Judge
                                       STATEMENT OF THE CASE

           Chauncey Isaac Krantz appeals his sixteen-year sentence for Class C felony child

molesting, Class C felony child exploitation, and Class D felony possession of child

pornography. We affirm.

                                                     ISSUES

           Krantz presents two issues: (1) whether the trial court abused its discretion in

sentencing him; and (2) whether his sentence is inappropriate.

                                FACTS AND PROCEDURAL HISTORY

           The Terre Haute Police Department received email messages from an Ohio man

later identified as Dirk Gellert. 1 The emails included several attachments containing

transcripts of instant messages between Gellert and Krantz, who Gellert knew only as

“sethisaacs86,” about adult men having sex with children. In the conversations, Krantz

discussed how he and other men had engaged in sexual intercourse with young D.L., who

Krantz portrayed as (and believes to be) his own biological daughter. The discussions

were graphic and described brutal and aggressive acts. Krantz even pretended to be both

D.L. and her mother, using his “sethisaacs86” account to have sexually explicit

conversations with Gellert. Krantz and Gellert planned to meet so Gellert could have

sexual intercourse with D.L. When interviewed by the police, Krantz admitted sending

the instant messages but claimed none of them were true.

           In addition to the instant messages, Gellert provided the police with photos Krantz

had sent him. Several showed D.L. partially nude; for example, in one photo, she wore

1
    Gellert is also identified in the record as “Dirk Gellar.”
                                                         2
only her underwear. Initially, when interviewed by the police, Krantz denied taking any

pictures of D.L. It was not until the police showed him the photos that he admitted

secretly taking them.

       The police recovered several other photos that had been deleted from Krantz’s cell

phone. Some depicted children engaging in sexual activity, including one titled “twelve

year old fornicates with a six year old.” Pre-Trial Tr. p. 74. Others depicted the sexual

organs of people who police believed to be children, although the photos did not display

the subjects’ faces or other indication of their ages. Their captions, however, indicated

they were depictions of D.L. and other minors before, during, and after sexual

intercourse. Krantz admitted he had these photos on his cell phone. However, he

claimed the ones with D.L.’s name in the caption were really not images of her, but

instead photos that he had merely received, titled, and sent out.

       During a forensic interview at the Child Advocacy Center, D.L. disclosed that

Krantz had “raped” her starting when she was six years old. Appellant’s App. p. 190.

She also stated that Krantz would make her touch his penis with her mouth, hands, and

vaginal area. She said that “white stuff” would come out of his “pee pee” when he would

rub his “pee pee” on her “pee pee.” Id. She further stated that “he would put the white

stuff in her pee pee and it would run out of her and he would then take pictures of it

coming out of her.” Id.

       The State charged Krantz with two counts of Class A felony child molesting, one

count of Class C felony child exploitation, and one count of Class D felony possession of

child pornography. Pursuant to a plea agreement, Krantz pleaded guilty to a lesser charge

                                             3
of Class C felony child molesting as well as Class C felony child exploitation and Class

D felony possession of child pornography. The State agreed to dismiss the remaining

Class A felony child molesting charge.       The plea agreement left sentencing to the

discretion of the trial court.

       While in jail, Krantz was recorded during a phone call to his mother in which he

expressed anger that jail staff had taken away a bracelet D.L. had given him.          He

complained that authorities were “[t]aking away remnants of [D.L.]” and warned that he

was going to grab a staff member and fight “[t]o the death.” Sent. Tr. pp. 30, 33.

       During preparation of his presentence investigation report, Krantz told the

probation officer that accusations he had molested D.L. were false and that D.L. had

recanted her accounts of being molested by him. In addition, he blamed Gellert for his

convictions and minimized his own culpability for the crimes.

       Prior to sentencing, Krantz never petitioned the trial court to withdraw his guilty

plea due to his innocence. At his sentencing hearing, the trial court found his minimal

criminal history to be the only mitigating circumstance as he had only one prior

conviction for resisting law enforcement. As for aggravating circumstances, the trial

court identified: (1) D.L.’s young age, noting she was between five and nine years old at

the time of the offenses; (2) Krantz’s position of trust with D.L.; (3) Krantz’s lack of

remorse; (4) the emotional and psychological effects of the crimes on D.L.; and (5) that

Krantz would not respond to short-term jail incarceration. Finding that the aggravators

significantly outweighed the single mitigator, the trial court imposed consecutive eight-

year terms for the Class C felony child molesting and Class C felony child exploitation

                                            4
convictions and a concurrent three-year term for the Class D felony possession of child

pornography conviction, for an aggregate sentence of sixteen years. Krantz now appeals

his sentence.

                            DISCUSSION AND DECISION

                              I. ABUSE OF DISCRETION

       Krantz contends the trial court abused its discretion in sentencing him. Subject to

the review and revision power discussed below, sentencing decisions rest within the

sound discretion of the trial court and are reviewed on appeal only for an abuse of

discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875
N.E.2d 218 (2007). An abuse of discretion occurs if the decision is clearly against the

logic and effect of the facts and circumstances before the court or the reasonable,

probable, and actual deductions to be drawn therefrom. Id. A trial court abuses its

discretion when it: (1) fails to enter a sentencing statement; (2) enters a sentencing

statement that includes reasons that are unsupported by the record; (3) enters a sentencing

statement that omits reasons that are clearly supported by the record and advanced for

consideration; or (4) enters a sentencing statement that includes reasons that are improper

as a matter of law. Id. at 490-91. If a trial court abuses its discretion in sentencing,

“remand for resentencing may be the appropriate remedy if we cannot say with

confidence that the trial court would have imposed the same sentence had it properly

considered reasons that enjoy support in the record.” Id. at 491.

       Krantz challenges several aggravators found by the trial court and claims it

overlooked or should have found several other mitigating factors. Specifically, he argues

                                             5
the court improperly found his position of trust with D.L., his lack of remorse, that he

would not respond to short-term incarceration, and the effects of his crimes on D.L. as

aggravators. He also argues the court failed to find his guilty plea, his cooperation with

police, and his difficult childhood as mitigators.

       Position of trust. Krantz argues the record does not support the trial court’s

finding of his position of trust with D.L. as an aggravator. The record is clear, however,

that Krantz believed he was D.L.’s biological father and held himself out to be her father.

See, e.g., Appellant’s App. p. 163 (presentence investigation report reflects Krantz told

probation officer that D.L. was his biological child and that he maintained contact with

D.L.’s mother only for D.L.’s benefit); Sent. Tr. pp. 38 (Krantz stated in the jail phone

call that “they better not try and take anything else away from me, of my child”), 82

(Krantz’s mother testifying that “he’s thought for years that [D.L.] was his biological

child”).

       Krantz nonetheless claims two of the court’s statements show it rejected his

paternity claim. First, in finding Krantz’s position of trust to be an aggravator, it stated:

       The position of trust you’re in. You claim to be this child’s father or acting
       as this child’s father, when there’s actually no documentation of you having
       any children. Other than you testifying on the stand. The position of trust,
       huge position of trust. Being a father of daughters myself, I would never, I,
       handcuff me now if I do something like that.

Sent. Tr. pp. 115-16. We take this statement as a mere observation that although Krantz

provided the only evidence that he was D.L.’s father, it was sufficient to support that he

had believed and acted as a father and subsequently violated his position of trust.

Second, when the court rejected his proffered mitigator that incarceration would cause

                                               6
undue hardship to his dependents, it stated: “No child is your legal dependent.” Id. at

117. This statement simply explains that incarceration could not cause undue hardship on

any legal dependents since he had none. It says nothing about Krantz’s position of trust.

It is undeniable that a court may find that a defendant held a position of trust with the

victim without finding that the victim was the defendant’s legal dependent. The trial

court did not abuse its discretion by finding Krantz’s violation of a position of trust as an

aggravator.

       Lack of remorse. Krantz next argues the record does not support the trial court’s

finding of his lack of remorse as an aggravator. In finding this aggravator, it stated:

       I read the pre-sentence report. I didn’t see any remorse in the pre-sentence
       report. The only time I heard you was up on the stand say, “I’m sorry, I’m
       sorry. I’d tell her if she was here, I’m sorry.” Well she’s ten now, how can
       she understand, I don’t know if she would understand your remorse.

Id. at 116.

       The presentence investigation report states the following:

              During this Probation officer[’]s interview with Krantz, he denied all
       charges that he molested [D.L.] and stated that charges were going to be
       dropped since his daughter “Recanted” her accounts of being molested by
       him. The Defendant blamed “Dirk[,”] his Ohio chat-line friend, for making
       him use his daughter[’s] middle name . . . in chat messaging between the
       two which triggered the investigation which ultimately came to this instant
       offense. He explained that he would have never been charged with Child
       Exploitation if he had not used [D.L.’s] middle name . . . when chatting
       with “Dirk[.”]
              According to Krantz, the only thing that he did wrong was having
       pictures of naked children on his cell phone. He maintains that “Dirk”
       would send the pictures to him even though he had no interest in looking at
       them.




                                              7
Appellant’s App. p. 166. Thus, having already pleaded guilty to Class C felony child

molesting of D.L., Krantz then told the probation officer that he denied all molesting

charges and that D.L. had recanted. Krantz stated at the sentencing hearing that he meant

he denied only the original Class A felony charges, but given his complete denial of any

molesting charges during the presentence investigation, the court was within its discretion

to disbelieve his claim at the sentencing hearing.

       Krantz also claims the probation officer inaccurately recorded his response and

points to several other inaccuracies in the report to support this claim. However, the

probation officer testified at the sentencing hearing. The officer admitted some mistakes

(his notation of Krantz’s social security number, birthplace, and marital status) but

testified that everything else accurately recorded what Krantz told him. For example,

contrary to Krantz’s claims at the sentencing hearing, the probation officer testified that

Krantz told him he was a regular user of an adult online chat service and that he had been

with two hundred men. Given the presentence investigation report and the probation

officer’s testimony, the court could reasonably conclude that the officer had accurately

recorded Krantz’s denial of all the molesting charges, which reflected upon Krantz’s

credibility with the trial court.

       Krantz further faults the trial court’s observation that D.L. would unlikely

understand his remorse. We agree that a court may find remorse even if the victim does

not understand that remorse; however, we take the court’s overall statement to be that the

lack of remorse shown by the presentence investigation report outweighed his single

equivocal statement of remorse at the sentencing hearing.

                                             8
       The presentence investigation report reflects that Krantz denied ever molesting

D.L., claimed D.L. had recanted, blamed Gellert for getting him caught and convicted,

and blamed Gellert for sending him photos he was not interested in (a claim contradicted

by his statement to police that he received explicit photos, titled them, and sent them back

out). The court was well within its discretion in finding his lack of remorse as an

aggravator.

       Short-term incarceration. Krantz also argues the record does not support the trial

court’s finding that he would not respond to short-term incarceration as an aggravator.

The record shows Krantz admitted having sexually explicit conversations with Gellert for

a period spanning at least two years, and during that time, Gellert sent him photographs

of children engaging in sex acts. D.L.’s forensic interview indicated that his sexual abuse

of her was ongoing and that he took both photo and video images of her. This evidence

shows that Krantz’s offenses were the result of a prolonged pattern of conduct and not

merely a one-time lapse of judgment.

       Moreover, in his jail phone call to his mother, Krantz threatened violence to jail

staff after a bracelet D.L. had given him was taken away. In that same conversation, he

expressed an inability to come to terms with the fact that he was to have no contact with

D.L. See Sent. Tr. pp. 34 (“You tell them not to take my child away from me like that. . .

. They can’t do that.”), 40 (“[T]hey’re trying to take me away from [D.L.] for the rest of

my life.”). In addition, his Indiana Risk Assessment System score shows he is at high

risk of reoffending. The record amply supports a reasonable belief that Krantz would not



                                             9
respond to short-term incarceration, and thus the trial court did not abuse its discretion in

finding this aggravator.

       Victim impact. Krantz further argues that the emotional and psychological effects

of the crimes on D.L. were not a valid aggravating circumstance. It is settled law that

victim impact is an improper aggravator where there is nothing in the record to indicate

that the impact on the victim was different than the impact generally experienced by

victims of the same crime. McElroy v. State, 865 N.E.2d 584, 590 (Ind. 2007). The

principal evidence regarding the emotional and psychological effects of the crimes on

D.L. came from her mental health counselor’s testimony at the sentencing hearing. The

counselor testified that D.L. had experienced problems at school and difficulties with

fear, nightmares, anger, trusting people, and making friends. She also stated that D.L.

would likely need long-term treatment. However, she also acknowledged that D.L.’s

issues were common to children who had been molested, and like them, she would

probably suffer the effects for a good part of her life. This evidence does not reveal

destructive effects not normally experienced by victims of such crimes.           While we

recognize the terrible effects Krantz’s abuse has had on D.L., we are compelled to

conclude the court abused its discretion by finding victim impact as an aggravator.

       Guilty plea. As to Krantz’s claims regarding mitigators, his main contention is

that the court should have found his guilty plea to be a mitigator. A defendant who

pleads guilty deserves some mitigating weight to be afforded to the plea. Anglemyer, 875
N.E.2d at 220. However, a trial court does not necessarily abuse its discretion by failing

to recognize a defendant’s guilty plea as a significant mitigating circumstance. See id. at

                                             10
220-21. A guilty plea does not rise to the level of significant mitigation where the

defendant has received a substantial benefit from the plea or where the evidence against

the defendant is such that the decision to plead guilty is more likely the result of

pragmatism than acceptance of responsibility and remorse. See id. at 221.

      Krantz was charged with two counts of Class A felony child molesting (which

carried a sentencing range of twenty to fifty years on each count), one count of Class C

felony child exploitation, and one count of Class D felony possession of child

pornography. Pursuant to the plea agreement, the State agreed to allow him to plead to a

lesser charge of Class C felony child molesting (along with the child exploitation and

possession of child pornography charges) and dismissed the second Class A felony child

molesting charge. The reduction of one Class A felony to a Class C felony and the

dismissal of the other Class A felony shows a substantial benefit received by Krantz.

      Krantz nonetheless argues that the reduction and dismissal were merely in

conformance with the evidence against him. He claims D.L.’s use of the word “rape”

really indicated nothing more than fondling, thus supporting child molesting only as a

Class C felony (fondling or touching) and not a Class A felony (sexual intercourse or

deviate sexual conduct). See Ind. Code § 35-42-4-3 (2007). While it is certainly true that

D.L. recounted several incidents of fondling, she also stated that Krantz had “raped” her

starting when she was six years old, that he would make her touch his penis with her

mouth and vaginal area, and that “he would put the white stuff in her pee pee and it

would run out of her and he would then take pictures of it coming out of her.”



                                            11
Appellant’s App. p. 190. This evidence is sufficient for a trier of fact to consider in

support of two counts of Class A felony child molesting as charged by the State.

        Had Krantz been convicted of these two Class A felonies alone, he could have

faced a potential sentence of up to one hundred years. See Ind. Code § 35-50-2-4 (2005)

(maximum sentence for Class A felony is fifty years). Instead, the plea agreement

allowed him to significantly limit his sentencing exposure for child molesting to just

eight years. See Ind. Code § 35-50-2-6(a) (2005) (maximum sentence for Class C felony

is eight years). Krantz thus received a substantial benefit from his guilty plea. The court

therefore did not abuse its discretion by failing to find that his guilty plea rose to the level

of a significant mitigator. 2

        Cooperation with police. Krantz also argues the court should have found his

cooperation with police to be a mitigator. However, a trial court is not obligated to

accept the defendant’s contentions as to what constitutes a mitigating circumstance.

McCann v. State, 749 N.E.2d 1116, 1121 (Ind. 2001).                            Here, Krantz was initially

dishonest with police and denied taking any photos of D.L. It was not until he learned

that the police were already in possession of the photos that he admitted taking them.

Further, he initially denied D.L.’s allegations and claimed he had not touched her

inappropriately in any way.             Appellant’s App. p. 182.              In light of these dishonest




2
  Krantz claims the dismissed Class A felony charge “appears to” refer to a specific motel room incident
that could only have supported a Class C felony charge. Appellant’s Br. p. 16. However, he points to
nothing in the record from which we can conclusively determine that the dismissed charge referred to this
incident. In any event, the State’s reduction of the first Class A felony to a Class C felony was a
substantial benefit in itself to warrant the trial court’s rejection of his guilty plea as a significant mitigator.
                                                       12
statements, the trial court did not abuse its discretion by omitting any cooperation with

the police as a mitigator.

       Difficult childhood.    Krantz further argues the court should have found his

difficult childhood to be a mitigator. He points to his own testimony as well as his

mother’s indicating that he was sexually abused as a child.

       The trial court explicitly rejected mental illness (which, Krantz’s testimony shows,

was related to his difficult childhood) as a mitigator. It did not, however, explicitly reject

his difficult childhood as a mitigator. Nonetheless, if a trial court does not find the

existence of a mitigating factor after it has been argued by counsel, it is not obligated to

explain why it has found that the factor does not exist. Anglemyer, 868 N.E.2d at 493.

       Here, portions of the sentencing statement show the court clearly considered the

testimony regarding his difficult childhood. See Sent. Tr. pp. 116 (“You said you have

nightmares from the things that happened to you as a child. Well, you’ve turned your

nightmares into her nightmares.”); 117 (noting absence of medical evidence verifying

violent childhood sexual abuse alleged by Krantz); 118 (“You[r] problems became her

problems and you put them on her.”). It is therefore apparent the court found that his

difficult childhood was not a significant mitigator. We conclude this decision was not an

abuse of its discretion. See Anglemyer, 868 N.E.2d at 493 (“It is apparent to us that

rather than overlooking Anglemyer’s mental illness, the trial court determined it was not

significant and thus would not be a factor influencing the trial court’s sentencing

decision. This was the trial court’s call. We find no error.”).



                                             13
       In sum, the trial court did not abuse its discretion by finding Krantz’s minimal

criminal history to be the only mitigator. And although the court abused its discretion by

identifying victim impact as an aggravator, it properly found his position of trust, his lack

of remorse, and that he would not respond to short-term incarceration as aggravators.

Furthermore, the evidence supports the conclusion that these incidents occurred over a

significant period of time. Given that the aggravators also included D.L.’s young age,

which was not challenged by Krantz, we are confident that the trial court would have

imposed the same sentence had it not relied on victim impact as an aggravator.

                            II. INAPPROPRIATE SENTENCE

       Krantz also contends his sentence is inappropriate. Although the trial court may

have acted within its lawful discretion in imposing Krantz’s sentence, Article 7, Sections

4 and 6 of the Indiana Constitution authorize independent appellate review and revision

of sentences through Indiana Appellate Rule 7(B), which provides that a court “may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind.

2007) (citing Anglemyer, 868 N.E.2d at 491).            The defendant has the burden of

persuading us that his sentence is inappropriate. Id.

       We first look to the statutory sentencing ranges established for the classes of the

offenses. Krantz pleaded guilty to two Class C felonies and one Class D felony. The

statutory sentencing range for a Class C felony is between two and eight years, with the

advisory sentence being four years. Ind. Code § 35-50-2-6(a). The statutory sentencing

                                             14
range for a Class D felony is between six months and three years, with the advisory

sentence being one and a half years. Ind. Code § 35-50-2-7(a) (2005). Krantz was

sentenced to maximum terms, with the Class C felonies to be served consecutively to

each other and the Class D felony to be served concurrently with the other sentences, for

an aggregate sentence of sixteen years.

       We next look to the nature of the offenses and Krantz’s character. As to the nature

of the offenses, Krantz sexually victimized young D.L., who he believed to be his own

biological daughter and held out to be his daughter to others, when she was between five

and nine years old. There is evidence in the record that he forced D.L. to touch his penis,

and he also rubbed his penis against her vagina. Further, Krantz took pictures of his

semen running out of D.L.’s vagina. In addition, he sent instant messages describing in

excruciating detail the aggressive and brutal sexual abuse he and other men perpetrated

upon D.L. He also secretly took and disseminated photos of D.L. in a partially nude

state. Lastly, the police were able to recover several deleted photos constituting child

pornography on Krantz’s cell phone, including one titled “twelve year old fornicates with

a six year old.” Pre-Trial Tr. p. 74. The nature of the offenses alone justifies his sixteen-

year sentence.

       As to his character, the record reveals that Krantz’s victimization of D.L. was not

a mere lapse in judgment but instead a pattern of behavior exhibiting a willingness to

abuse and exploit his young biological daughter over several years for his own personal

gratification. Moreover, we agree with the trial court that, despite his guilty plea, the

record shows his unwillingness to accept responsibility for his conduct: he denied ever

                                             15
molesting D.L., claimed she had recanted, and blamed his conduct on his online chat

friend Gellert, which reflected upon his credibility with the trial court. Krantz’s poor

character is further shown by the phone call recorded at the jail. There, he threatened to

fight jail staff “[t]o the death” in retribution for taking away a bracelet from D.L. Sent.

Tr. p. 33. The phone call reflects a continued fixation on D.L. and an inability to

understand that he is to have no contact with her.

       Krantz nonetheless asks us to consider his undocumented physical ailments and

points to his testimony at the sentencing hearing recounting his physical health issues.

We acknowledge, as did the trial court, that Krantz lost a significant amount of weight

between his arrest and sentencing.       Nonetheless, other than his own self-serving

testimony, he provided no evidence that he would not receive the medical care he needs

at the Department of Correction.

       Krantz also claims that the sexual abuse he suffered as a child in some way

redeems his character. Even assuming the truth of this claim, however, it simply does not

excuse his conduct or his character.

       Krantz has failed to persuade us that his sixteen-year sentence is inappropriate in

light of the nature of his offenses and his character. Also, the trial court exercised its

discretion by sentencing Krantz to less than the maximum sentence that he could have

received.

                                       CONCLUSION

       We therefore affirm Krantz’s sentence.

KIRSCH, J., and PYLE, J., concur.

                                            16